                                            PAUL A. HALE
                                            Attorney At Law
                                        26 Court Street, Suite 913
                                          Brooklyn, NY 11242
                                   (718) 554-7344 Fax: (718) 679-9801
                                          www.HaleLegalGroup.com


                                                                                                March 16, 2020
VIA ECF ONLY
Hon. Richard J. Sullivan
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

Re:     Ortiz v. Corrections Officer S. Holliday, et al        17-cv-3620


Your Honor:

         This is a joint letter seeking an extension to file a joint letter informing the Court which witnesses
will be called at the continuation of the Evidentiary Hearing. The letter was due today, however, the
parties have not been able to meet an confer physically to review a photograph of a potential witness. We
initially had planned to meet last Wednesday, but out of an abundance of caution from the current health
environment we decided against the meeting.

       We are now requesting a 45 day extension to April 30, 2020 to file said letter due to the recent
National, State and City health emergency. Defendants consent to this request.




                                                                       Respectfully submitted,

                                                                                      /s/
                                                                       Paul Hale, Esq.
                                                                       Attorney for Plaintiff
      IT IS HEREBY ORDERED THAT the deadline for the parties to submit a
      joint letter identifying the Corrections Officers Plaintiff intends
      to call and setting forth any disagreements as to whether Plaintiff
      has a good faith basis to believe that the proposed witnesses will
      have relevant testimony justifying their appearance is adjourned
      until April 30, 2020.

      SO ORDERED.

      Dated:       March 16, 2020
                   New York, New York
                                                           ___________________________
                                                           RICHARD J. SULLIVAN
                                                           UNITED STATES CIRCUIT JUDGE
                                                           Sitting by Designation
